Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 1 of 19 PageID 873




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 DOLORES BRACERO,

                     Plaintiff,

 v.                                                   Case No: 6:19-cv-1657-WWB-GJK

 THE CITY OF ORLANDO,

                     Defendant.
                                         /

                                         ORDER

        THIS CAUSE is before the Court on Defendant’s Motion for Summary Judgment

 (Doc. 38). Plaintiff did not file a response and the time to do so has now passed.

 Defendant’s Motion will be granted.

 I.     BACKGROUND

        Plaintiff became employed by the Orlando Police Department (“OPD”) on August

 16, 2005. (Doc. 37-4 at 4). OPD officers are represented by the Orlando Lodge #25,

 Fraternal Order of Police, Inc. (“FOP”). (Doc. 37-7 at 4). Thus, Plaintiff, as an OPD

 officer, is subject to the terms and conditions of the Collective Bargaining Agreement

 (“CBA”) entered into between the OPD and the FOP, which governs, among other things,

 Plaintiff’s pay scale and raises. (Doc. 37-1 at 73:10–12; Doc. 37-6 at 13–15; Doc. 37-7

 at 1, 5–9).

        Plaintiff injured her right hand and wrist on October 27, 2015, during an on-duty

 training focused on combative handcuff arrestees. (Doc. 37-4 at 4, 10). Plaintiff filed a

 workers’ compensation claim the same day, and a second claim on December 7, 2017.

 (Doc. 21, ¶ 105). As a result of Defendant’s actions after her injury, on June 19, 2018,
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 2 of 19 PageID 874




 Plaintiff filed a charge of discrimination with the Equal Opportunity Employment

 Commission (“EEOC”), alleging that she was denied medical pension benefits and

 promotions and was subjected to different terms and conditions of employment,

 harassment, and intimidation. (Doc. 37-4 at 2–3). More specifically, she alleged that she

 was forced to work from a storage closet on mainly administrative and secretarial tasks,

 denied a work vehicle to carry out assigned duties, denied authentic, substantive

 performance reviews from her superiors, and denied a promotion to sergeant despite

 scoring at the same level or above her non-disabled counterparts. (Id. at 3). On June

 17, 2019, the EEOC issued its Dismissal and Notice of Rights indicating it was unable to

 conclude that the information provided by Plaintiff established violations of law. (Doc. 37-

 3 at 56). As a result, Plaintiff filed this lawsuit against Defendant alleging various claims

 for discrimination and retaliation.

        First, Plaintiff complains that after her injury she was placed in mediocre and

 degrading positions despite Defendant’s ability to open an alternative position for her.

 (Doc. 37-1 at 61:5–18). On November 10, 2015, Plaintiff was placed on alternative duty

 in the IRIS room, watching surveillance cameras. (Doc. 37-1 at 19:10–12; Doc. 37-5 at

 47). Prior to her injury, Plaintiff worked the night shift. (Doc. 37-1 at 82:19–20). After her

 injury, the only light-duty night shift Plaintiff could work was the IRIS camera and she did

 not request that position or any night position once she was switched to the day shift. (Id.

 at 82:20–83:4, 83:20–84:5). Pursuant to OPD policy, alternative duty assignments are at

 the sole discretion of management and are generally utilized on an interim basis. (Doc.

 37-7 at 10–11).




                                               2
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 3 of 19 PageID 875




        At some point, Plaintiff was reassigned from IRIS to the information desk, which

 was referred to as the “fish bowl.” (Doc. 37-1 at 19:10–12, 21–24). OPD was known to

 assign employees with disciplinary issues to the information desk. (Id. at 68:4–9). Plaintiff

 was also assigned to scan documents in the professional standards office and to transport

 people from the parking lot to the building. (Id. at 19:24–20:4). After two to three weeks,

 Plaintiff was removed from transporting people and returned to the information desk upon

 advising a supervisor that she was unable to shift gears with her injured hand. (Id. at

 117:4–15). Ultimately, Plaintiff was assigned to information technology (“IT”). (Id. at

 20:5–7).

        In IT, as part of a new computer rollout project, Plaintiff directed and managed the

 delivery of IT equipment, computer training, and compliance. (Id. at 18:4–9). She

 collaborated with City Hall project managers to coordinate schedules, workshops, and

 deployment details.    (Id. at 18:12–15).    She also tracked the project and analyzed

 compliance metrics for management. (Id. at 18:16–18). Plaintiff used her personal

 vehicle to distribute laptops to the training center, but she chose not to seek

 reimbursement for her mileage. (Id. at 24:13–16, 25:12–23; Doc. 37-2 at 190:4–7, 10–

 12). While working in IT, Plaintiff was assigned to a room that had previously been used

 as a storage space.      (Doc. 37-1 at 22:15–17).      After she complained, one of her

 supervisors put in carpet and office furniture. (Id. at 22:20–25, 125:19–126:2, 16–20).

 Despite her contention that Defendant could have opened an alternative position for her,

 Plaintiff could not provide a specific example of OPD creating an alternative position for

 an employee, other than the one created for her in order to keep her on light duty. (Doc.

 37-1 at 61:19–20; Doc. 37-2 at 191:14–17).




                                              3
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 4 of 19 PageID 876




        Plaintiff was qualified to use a handgun prior to her injury in October 2015. (Id. at

 30:18–22). As a law enforcement officer, Plaintiff was required to qualify with firearms

 every two years, and she is unable to do so as a result of her injury. (Id. at 30:25–31:4;

 Doc. 37-5 at 67). If an officer fails to demonstrate proficiency under the required firearms

 qualifications standard, he or she “shall not perform the duties of a sworn officer.” Fla.

 Admin. Code Rule 11B-27.00212(14)(a). The position of sergeant is a sworn position

 requiring an individual in the position to be proficient in the use of a firearm. (Doc. 37-6

 at 54–56). Nonetheless, Plaintiff applied for the position of sergeant after her injury. (Doc.

 37-1 at 31:5–10).

        The Sergeant’s exam is administered every two years and candidates who score

 well enough on the exam are placed on the Sergeant’s Promotional List for four years.

 (Doc. 37-7 at 1). An officer’s exam result, however, is not the only factor considered in

 the promotion process. (Id. at 2). Notably, two females, not on light duty, were promoted

 to sergeant before Plaintiff filed her charge of discrimination. (Doc. 37-1 at 87:10–18).

 Plaintiff was not aware of anyone promoted to sergeant while on permanent light duty

 and unable to use a firearm. (Id. at 32:8–11). In fact, no one, male or female, was

 promoted while they were on permanent, light duty or accommodated in that manner. (Id.

 at 52:17–21; Doc. 37-2 at 198:24–199:1).

        Plaintiff maintains the belief that Defendant could have accommodated her by

 making her a supervisor in the Criminal Investigations Division (“CID”) and not requiring

 her to go out into the field. (Doc. 37-2 at 198:18–23). She admits, however, that she

 knows of no one placed in CID while on alternative duty who had not been previously

 assigned to that division. (Doc. 37-1 at 55:4–12, 24–56:5, 22–24). Further, although




                                               4
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 5 of 19 PageID 877




 Plaintiff complains that she lost the income differential provided for night shift, she

 admitted she did not ask to be returned to the night shift. (Id. at 83:20–84:3).

        In addition to the changes in her position, Plaintiff complains that Defendant

 discriminated against her by denying her request to maintain an assigned police vehicle

 after she was injured.     (See, e.g., Doc. 21, ¶ 22).        However, beginning in 2015,

 Defendant’s alternative duty assignment policy prohibited those on alternative duty for

 longer than thirty days from participating in the assigned vehicle program. (Doc. 37-7 at

 2, 11). One officer, Kimberly Brewster, was on alternative duty prior to the revised policy

 and was allowed to keep her assigned vehicle. (Id. at 2). Although, Plaintiff complained

 that other male officers on light duty were able to keep their take-home cars, she did not

 know specifics such as how long the officers were on limited duty or when their light duty

 started. (Doc. 21, ¶ 22; Doc. 37-1 at 50:1–22, 103:16–104:3). Plaintiff was provided a

 vehicle assigned to the Recruiting Section to use during work hours. (Doc. 37-5 at 40).

        Plaintiff also claims that she was denied authentic, substantive performance

 reviews from her superiors, which, she argues, could cause her to be written up or fired

 or affect her compensation. (Doc. 37-1 at 52:22–53:11). However, Article 43 of the CBA

 provides for compensation based upon an officer’s respective grade, without considering

 performance reviews. (Doc. 37-7 at 1). Defendant found Plaintiff had met her standards

 and she was given wage increases accordingly. (Doc. 37-1 at 53:16–22; 54:2–3).

 Additionally, Plaintiff emphasizes that her supervisor denied her request to attend an

 interrogations class until the union became involved. (Id. at 58:18–59:1). Plaintiff was

 ultimately able to attend the class. (Id. at 59:6–7). Finally, Plaintiff asked, unsuccessfully,




                                               5
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 6 of 19 PageID 878




 that handicap buttons be installed on some of the heavier doors. (Id. at 65:21–25, 66:4–

 9, 14–15).

        Plaintiff was notified on August 9, 2016, that under OPD Policy & Procedure

 1619.5, employees on alternative duty for one continuous year or for twelve cumulative

 months in an eighteen-month period had to return to full duty or would otherwise be

 terminated. (Doc. 37-5 at 47). Plaintiff was reminded she would reach one year of

 alternative duty on November 10, 2016, and that Article 23.6 of the CBA provides that

 employees who are unable to perform the required duties of their rank because of a line

 of duty injury will not be terminated for one hundred eighty days following their submission

 of their disability pension application. (Id. at 47–48). Plaintiff filed her application for

 disability pension on September 1, 2016. 1 (Doc. 37-6 at 17). In March 2017, Plaintiff’s

 request to be placed in a long-term alternative duty assignment was approved, providing

 her additional time to rehabilitate and return to full duty, but also rendering her ineligible

 for a pension until she either refiled for a change in her medical condition or requested

 removal from the long-term alternative duty assignment. (Doc. 37-5 at 45–46, 65–66).

        Plaintiff resubmitted her pension application on December 4, 2017. (Doc. 37-6 at

 17). On February 12, 2018, the Board was notified that a full-time limited duty position,

 the IT position, was available for Plaintiff without a reduction in pay or benefits. (Doc. 37-

 5 at 64; Doc. 37-6 at 19). Regarding the pension application, two doctors who examined




        1  The Board of Trustees (“Board”), not the OPD, administers the Police Pension
 Plan. See Orlando, Fla., Mun. Code ch. 12, art. 1, § 3. The Board is a separate legal
 entity from the OPD with “all powers and responsibilities conferred upon it by law including
 the power to bring and defend lawsuits of every kind, nature and description.” See id.
 § 2; (Doc. 37-1 at 39:16–20, 25–40:3, 63:13–14).




                                               6
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 7 of 19 PageID 879




 Plaintiff determined that she could return to work with either few restrictions or no

 restrictions. (Doc. 37-4 at 14–15, Doc. 37-5 at 50). After reviewing Plaintiff’s medical

 records, a third doctor cleared Plaintiff for duty without restrictions. (Doc. 37-6 at 12). On

 May 30, 2019, the Board, relying on the doctors’ opinions that Plaintiff could return to full-

 duty status, denied her application for her pension. (Doc. 37-1 at 47:14–19; Doc. 37-2 at

 178:16–17; Doc. 37-4 at 4–8). Thereafter, Defendant ordered Plaintiff to return to full time

 work or be terminated. (Doc. 37-1 at 84:23–85:1). Because Plaintiff did not request to

 return to full duty, she was terminated on May 30, 2019, pursuant to Article 23 of the CBA.

 (Doc. 37-1 at 13:19–21; Doc. 37-2 at 178:16–25).

        As a result, Plaintiff alleges that Defendant has discriminated against female and

 disabled law enforcement officers and retaliated against her for making complaints and

 for submitting workers’ compensation claims. Based thereon, she seeks damages for

 alleged violations of the Rehabilitation Act, 29 U.S.C. § 701 et seq. (Count I); Americans

 with Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq. (Count II); Title VII of the Civil

 Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. (Counts III & V); the Florida

 Civil Rights Act (“FCRA”), Fla. Stat. § 760.01 et seq. (Counts IV & VI); and section

 440.205 of the Florida Statutes (Count VII). (See generally Doc. 21).

 II.    LEGAL STANDARD

        Summary judgment is appropriate when the moving party demonstrates “that there

 is no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine “if the evidence is such that a

 reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it may “affect the outcome of




                                               7
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 8 of 19 PageID 880




 the suit under the governing law.” Id. “The moving party bears the initial burden of

 showing the court, by reference to materials on file, that there are no genuine issues of

 material fact that should be decided at trial.” Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

 1313–14 (11th Cir. 2007). Stated differently, the moving party discharges its burden by

 showing “that there is an absence of evidence to support the nonmoving party’s case.”

 Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

        However,    once     the   moving   party   has   discharged   its   burden,   “Rule

 56(e) . . . requires the nonmoving party to go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file,

 designate specific facts showing that there is a genuine issue for trial.” Id. at 324

 (quotation omitted). The nonmoving party may not rely solely on “conclusory allegations

 without specific supporting facts.” Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th

 Cir. 1985). Nevertheless, “[i]f there is a conflict between the parties’ allegations or

 evidence, the [nonmoving] party’s evidence is presumed to be true and all reasonable

 inferences must be drawn in the [nonmoving] party’s favor.” Allen, 495 F.3d at 1314.

        As in this case, where the non-moving party fails to respond to the moving party’s

 assertion of a properly supported fact, the Court considers the fact undisputed. Fed. R.

 Civ. P. 56(c), (e); see also Menster v. Allstate Ins. Co., No. 5:19-cv-77-Oc-30PRL, 2020

 WL 5534462, at *1 n.1 (M.D. Fla. Aug. 5, 2020). Further, “[t]here is no burden upon the

 district court to distill every potential argument that could be made based upon the

 materials before it on summary judgment. Rather, the onus is upon the parties to

 formulate arguments.” See Resolution Tr. Corp. v. Dunmar, 43 F.3d 587, 599 (11th Cir.

 1995) (citation omitted).




                                              8
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 9 of 19 PageID 881




 III.   DISCUSSION

        Defendant argues that summary judgment is appropriate because: (1) Plaintiff

 cannot establish she is disabled or was perceived as disabled and is not a “qualified

 individual”; (2) Plaintiff did not suffer an adverse employment action on the basis of her

 gender or alleged disability; (3) there is no causal connection between Plaintiff’s

 engagement in protected activity and her termination; and (4) Plaintiff was terminated

 pursuant to a CBA for legitimate non-discriminatory and non-retaliatory reasons.

        A.      Pension

        First Defendant argues that the Board denied Plaintiff’s disability pension

 application, not Defendant. Because it is undisputed that the Board is a separate legal

 entity and that the OPD had no control over Plaintiff’s pension, see Orlando, Fla., Mun.

 Code ch. 12, art. 1, § 2, any allegations that the OPD discriminated or retaliated against

 Plaintiff by denying her petition are without merit.

        B.      Counts I and II: Rehabilitation and ADA

        Second, Defendant argues that Plaintiff cannot establish a prima facie case under

 the Rehabilitation Act or the ADA because she is unable to demonstrate that she is

 disabled. To establish a claim of disability discrimination under Title II of the ADA, a

 plaintiff must establish “(1) that [s]he is a qualified individual with a disability; (2) that [s]he

 was either excluded from participation in or denied the benefits of a public entity’s

 services, programs, or activities, or was otherwise discriminated against by the public

 entity; and (3) that the exclusion, denial of benefit, or discrimination was by reason of [her]

 disability.” Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007). The legal

 standards that apply to determine liability under the Rehabilitation Act are the same as




                                                  9
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 10 of 19 PageID 882




 those under the ADA, including the definition of disability. See Wolfe v. Postmaster Gen.,

 488 F. App’x 465, 466–67 (11th Cir. 2012).

        “Disability,” is defined as “(A) a physical or mental impairment that substantially

 limits one or more major life activities of [the] individual; (B) a record of such an

 impairment; or (C) being regarded as having such an impairment.” Id. at 467 (emphasis

 omitted) (quoting 42 U.S.C. § 12102(1)); see also 29 U.S.C. § 794(d). To determine if

 Plaintiff is disabled, the Court (1) considers “whether [the alleged disability] was a physical

 impairment”; (2) “identif[ies] the life activity upon which [the plaintiff] relies” and

 “determine[s] whether it constitutes a major life activity”; and (3) “ask[s] whether the

 impairment substantially limited the major life activity.” Hudson v. Tyson Farms, Inc., 769

 F. App’x 911, 915 (11th Cir. 2019) (quotation omitted). Indeed, “[a] physical impairment,

 standing alone, . . . is not necessarily a disability as contemplated by the ADA.” Id. at 916

 (quoting Gordon v. E.L. Hamm & Assocs., Inc., 100 F.3d 907, 911 (11th Cir. 1996)). “The

 relevant time period for assessing the existence of a disability, so as to trigger the ADA’s

 protections, is the time of the alleged discriminatory act.”        Equal Emp. Opportunity

 Comm’n v. STME, LLC, 938 F.3d 1305, 1314 (11th Cir. 2019).

        While Plaintiff’s ability to work may not have, in fact, been substantially limited,

 Defendant certainly regarded her as such. “An individual meets the requirement of ‘being

 regarded as having such an impairment’ if the individual establishes that he or she has

 been subjected to an action prohibited under this chapter because of an actual or

 perceived physical or mental impairment whether or not the impairment limits or is




                                               10
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 11 of 19 PageID 883




 perceived to limit a major life activity.” 2 42 U.S.C. § 12102(3)(A) (emphasis added).

 “Prohibited actions include but are not limited to refusal to hire, demotion, placement on

 involuntary leave, termination, exclusion for failure to meet a qualification standard,

 harassment, or denial of any other term, condition, or privilege of employment[.]” 29

 C.F.R. § 1630.2(l)(1). “The relevant inquiry in such cases is not the plaintiff’s actual

 condition, but how the Defendant perceived [her] condition, including the reactions and

 perceptions of the persons interacting with or working with [her].’”            Equal Emp.

 Opportunity Comm’n v. Am. Tool & Mold, Inc., 21 F. Supp. 3d 1268, 1275 (M.D. Fla. 2014)

 (quotation omitted). There is evidence that Defendant perceived Plaintiff as having a

 physical impairment because it placed her in light-duty positions until she was cleared to

 return to work with no restrictions.

        Even so, Plaintiff’s ADA and Rehabilitation claims fail because the undisputed

 evidence establishes that Plaintiff was not a qualified individual as she could not perform

 an essential function of her positions as a sworn law enforcement officer. A “qualified

 individual” is “an individual who, with or without reasonable accommodation, can perform

 the essential functions of the employment position that such individual holds or desires.”

 Monroe v. Fla. Dep’t of Corr., 793 F. App’x 924, 926–27 (11th Cir. 2019) (quoting 42

 U.S.C. § 12111(8)). If a plaintiff is unable to perform an essential function of her job, even




        2 The Court notes that the cases cited by Defendant in its Motion were all decided
 before the amendments to the ADA, which became effective January 1, 2009, and
 abrogated the prior authority holding that to be “regarded as disabled” the plaintiff’s
 employer had to perceive the plaintiff “as being unable to work in a broad class of jobs.”
 Andrews v. City of Hartford, 700 F. App’x 924, 926 (11th Cir. 2017) (quotation omitted).
 Because the majority of the events giving rise to Plaintiff’s claims occurred after the
 effective date of the amendment, the Court must apply the most current version of the
 ADA. Id.



                                              11
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 12 of 19 PageID 884




 with a reasonable accommodation, she is not a qualified individual under the ADA. Id. at

 927 (citation omitted). An accommodation is not reasonable if it would eliminate an

 essential function of the plaintiff’s job. Anderson v. Embarq/Sprint, 379 F. App’x 924, 928

 (11th Cir. 2010).

        A law enforcement officer is defined as “any person who is elected, appointed, or

 employed full time by any municipality . . . who is vested with authority to bear arms and

 make arrests; and whose primary responsibility is the prevention and detection of crime

 or the enforcement of the penal, criminal, traffic, or highway laws of the state.” Fla. Stat.

 § 943.10(1). Furthermore, all law enforcement officers are required to demonstrate

 proficiency in firearms.   Fla. Stat. § 943.12(16).     If an officer fails to demonstrate

 proficiency under the required firearms qualifications standard, he or she “shall not

 perform the duties of a sworn officer.” Fla. Admin. Code Rule 11B-27.00212(14)(a).

 Here, it is undisputed that Plaintiff was unable to use a firearm, an essential function of a

 sworn law enforcement officer, and thus, an accommodation regarding such inability

 would not be reasonable. See Frazier v. Simmons, 254 F.3d 1247, 1261 (10th Cir. 2001)

 (concluding that the ability to carry a firearm was essential to job of an investigator and

 that reassigning functions that may require the use of a firearm was not a reasonable

 accommodation); Heard v. Union City, No. 1:15-cv-2228-MHC-JKL, 2017 WL 4334243,

 at *10 (N.D. Ga. May 23, 2017) (“[A] law enforcement officer who is unable to perform a

 necessary task, even if that task makes up an indeterminately small portion of his work,

 may not be a qualified individual under the ADA.”), report and recommendation adopted,

 2017 WL 4475926 (N.D. Ga. July 25, 2017). Accordingly, Defendant’s Motion as to

 Counts I and II will be granted.




                                              12
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 13 of 19 PageID 885




        C.      Counts III and IV: Gender Discrimination Under Title VII or FCRA

        In order to establish a prima face case of discrimination, Plaintiff must

 demonstrate: (1) she is a member of a protected class; (2) she was subjected to an

 adverse employment action; (3) her employer treated similarly situated employees

 outside of her class more favorably; and (4) she was qualified to do the job. Stinson v.

 Pub. Serv. Tel. Co., 486 F. App’x 8, 10 (11th Cir. 2012) (citing McCann v. Tillman, 526

 F.3d 1370, 1373 (11th Cir. 2008)). In a discrimination claim, “an adverse employment

 action is a serious and material change in the terms, conditions, or privileges of

 employment.” Cogar v. Citrus Cnty. Sheriff’s Off., No. 20-11003, 2021 WL 531304, at *5

 (11th Cir. Feb. 12, 2021) (quoting Kidd v. Mando Am. Corp., 731 F.3d 1196, 1203 (11th

 Cir. 2013)).

        At the outset, Plaintiff’s termination can be disposed of as an adverse employment

 action because Plaintiff had not been terminated when she filed her EEOC complaint. A

 plaintiff must exhaust her administrative remedies by filing a timely charge of

 discrimination with the EEOC. Stamper v. Duval Cnty. Sch. Bd., 863 F.3d 1336, 1339

 (11th Cir. 2017). While judicial claims are allowed if they “amplify, clarify, or more clearly

 focus the allegations in the EEOC complaint,” allegations of new acts of discrimination

 are inappropriate. Gregory v. Ga. Dep’t of Hum. Res., 355 F.3d 1277, 1280 (11th Cir.

 2004) (quotation omitted). In this case, Plaintiff’s termination was based on evidence that

 she was not disabled and could return to work as a law enforcement officer without

 restrictions but refused, whereas her EEOC complaint was founded on adverse

 employment actions taken based on Plaintiff’s gender.




                                              13
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 14 of 19 PageID 886




        The undisputed evidence establishes the alternative duty assignments, training

 cancellation, and performance reviews do not constitute adverse employment actions.

 Plaintiff maintained her existing pay and benefits when she was placed on alternative

 duty. In fact, OPD created a sworn position for Plaintiff so that she could maintain her

 current pay and benefits. Shepard v. United Parcel Serv., Inc., 470 F. App’x 726, 732

 (11th Cir. 2012) (finding no adverse employment action where responsibilities of new

 position were defined in collective bargaining agreement and did not result in any change

 to plaintiff’s compensation, hours of work, or benefits); Brook ex rel. Estate of Waiters v.

 City of Palmetto, No. 8:01-cv-2430-T-26TBM, 2005 WL 8160162, at *7 (M.D. Fla. July 15,

 2005) (granting summary judgment where employee was laterally transferred with no loss

 of salary or benefits). As for the training cancellation and performance reviews, Plaintiff

 ultimately attended the training class and received raises without any performance

 reviews. Thus, there is no evidence that the delay or lack of performance reviews affected

 her salary, title, position, or job duties. Akins v. Fulton Cnty., 420 F.3d 1293, 1300 (11th

 Cir. 2005) (explaining that an employer’s conduct constitutes an adverse employment

 action if it “negatively affects an employee’s salary, title, position, or job duties”); see also

 Martin v. Eli Lilly & Co., 702 F. App’x 952, 956 (11th Cir. 2017) (finding performance

 evaluations did not constitute an adverse employment action where evidence was

 insufficient to determine how defendant awarded salary increases or that the plaintiff did

 not receive new position based on negative performance reviews).

        The denial of a take-home work vehicle cannot support her claim because Plaintiff

 has failed to demonstrate that the OPD’s assigned-vehicle policy predating Plaintiff’s

 injury was applied differently to disabled men. Plaintiff testified that she did not know the




                                                14
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 15 of 19 PageID 887




 specific circumstances of the two men she identified as keeping an assigned vehicle while

 on light duty. Moreover, Plaintiff was provided a vehicle during working hours, and an

 opportunity to be reimbursed for the use of her private vehicle.

       Finally, Plaintiff was not qualified for the position of sergeant because she was

 unable to use a firearm. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1089 (11th Cir.

 2004) (explaining that being qualified for the promotion sought is an element of

 discriminatory failure to promote), abrogated on other grounds by Lewis v. Union City,

 918 F.3d 1213, 1218 (11th Cir. 2019) (en banc); see also Brown v. Snow, 440 F.3d 1259,

 1266 (11th Cir. 2006) (finding discrimination claim failed where plaintiff did not provide

 any evidence either that he was qualified for promotions or that his lowered evaluation

 score was the reason he was denied promotions). Accordingly, Defendant’s Motion will

 be granted as to Counts III and IV.

       D.     Counts V and VI: Retaliation under Title VII and the FCRA

       Title VII and the FCRA protect an employee against retaliation by their employer

 because the employee has opposed any practice prohibited by Title VII or participated in

 any manner in any investigation, proceeding, or hearing under Title VII. James v. City of

 Montgomery, 823 F. App’x 728, 734 (11th Cir. 2020).          Because there is no direct 3

 evidence that Plaintiff was subjected to adverse employment actions in retaliation for her

 protected activity, the Court utilizes the McDonnell-Douglas4 burden-shifting framework

 to address the circumstantial evidence before it. Id. (citation omitted). To that end,




       3  Merritt v. Dillard Paper Co., 120 F.3d 1181, 1189 (11th Cir. 1997) (“Evidence that
 only suggests discrimination, or that is subject to more than one interpretation does not
 constitute direct evidence.” (internal citations omitted)).
        4 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).




                                             15
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 16 of 19 PageID 888




 Plaintiff must first present a prima facie case of retaliation and discrimination. McDonnell

 Douglas, 411 U.S. at 802. To establish a prima facie case of retaliation Plaintiff must

 demonstrate that 1) she engaged in statutorily protected activity; 2) she suffered an

 adverse employment action; and 3) there is a causal link between the protected activity

 and the adverse action. Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1328 (11th Cir.

 1998). If plaintiff presents evidence of an adverse employment action in her retaliation

 claims, the burden shifts to the defendant to articulate a legitimate, non-retaliatory reason

 for the action. Brooks v. Cnty. Comm’n of Jefferson Cnty., 446 F.3d 1160, 1162 (11th

 Cir. 2006). An employer is entitled to summary judgment where it proffers a legitimate,

 non-retaliatory reason for the adverse employment action and the plaintiff fails to come

 forward with evidence inconsistent with the proffered reason. Chapman v. AI Transp.,

 229 F.3d 1012, 1024–25 (11th Cir. 2000).

        Although Plaintiff cannot establish an adverse employment action to support her

 discrimination claims, “discrimination and retaliation claims are not coterminous . . . the

 standard for retaliation is more relaxed than its discrimination counterpart, and courts are

 no longer to ‘treat[ ] the anti-retaliation provision as forbidding the same conduct

 prohibited by the anti-discrimination provision,’ or to ‘limit[ ] actionable retaliation to so-

 called ultimate employment decisions.’” Floeter v. City of Orlando, No. 6:05-cv-400-Orl-

 22KRS, 2007 WL 9719289, at *8 (M.D. Fla. Feb. 18, 2007) (quoting Burlington N. & Santa

 Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006)); see also Smith v. Fla. A & M Univ. Bd. of

 Trs., 831 F. App’x 434, 441 (11th Cir. 2020) (“[T]his is a more liberal view of what

 constitutes an adverse employment action than in the discrimination context.” (quotation

 omitted)). Rather, “[t]o prove an adverse employment action in the context of a retaliation




                                               16
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 17 of 19 PageID 889




 claim, the ‘plaintiff must show that a reasonable employee would have found the

 challenged action materially adverse,’ meaning that ‘it well might have dissuaded a

 reasonable worker from making or supporting a charge of discrimination.’” Hamner v.

 Tuscaloosa Cnty. Sch. Sys., No. 7:18-cv-01838-LSC, 2021 WL 615203, at *9 (N.D. Ala.

 Feb. 17, 2021) (quoting Burlington N., 548 U.S. at 68). Thus, “[a]n adverse employment

 action need not be as serious as outright termination.” Id. (citing Wideman v. Wal-Mart

 Stores, Inc., 141 F.3d 1453, 1456 (11th Cir. 1998)). Further, “the cumulative weight of

 numerous individual incidents can be considered in determining whether the employee

 experienced materially adverse action.” Id. (quoting Putman v. Sec’y, Dep’t of Veterans

 Affs., 510 F. App’x 827, 831 (11th Cir. 2013)); Shannon v. Bellsouth Telecomms., Inc.,

 292 F.3d 712, 716 (11th Cir. 2002).

        Even if the Court found, based on the more liberal standard, that placing Plaintiff

 at the “fish bowl,” giving her tasks that are mostly clerical, requiring her to use her personal

 car while on duty, making her work in a storage closet, denying her request to attend

 training, and declining to place her in CID or to promote her to sergeant may collectively

 amount to an adverse employment action, Plaintiff has not rebutted Defendant’s evidence

 of legitimate, non-retaliatory reasons for its actions. Specifically, Defendant has asserted

 that its actions were either compelled by the CBA or the law. Finding that such assertion

 meets the exceedingly-light burden of a legitimate, non-discriminatory, non-retaliatory

 reason, the burden shifts back to Plaintiff to introduce probative evidence of pretext.

 Brooks, 446 F.3d at 1163. Because Plaintiff failed to respond to the Motion, she has not

 presented any evidence to rebut Defendant’s evidence that the actions taken were




                                               17
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 18 of 19 PageID 890




 legitimate and non-retaliatory.   Thus, Defendant’s Motion as to Counts V and VI is

 granted.

       E.     Count VII: Workers’ Compensation

       Finally, Plaintiff has not presented evidence of a causal connection between her

 workers’ compensation claims and her termination. “In order to establish a prima facie

 retaliation case under section 440.205, the plaintiff must demonstrate the following

 elements: (1) a statutorily protected expression; (2) an adverse employment action; and,

 (3) a causal connection between participation in the protected expression and the adverse

 action.” Andrews v. Direct Mail Express, Inc., 1 So. 3d 1192, 1193 (Fla. 5th DCA 2009).

 “A plaintiff can establish a causal relationship between her statutorily protected activity

 and an adverse employment action by showing a ‘close temporal proximity’ between the

 two events.” Jackson v. Agency for Pers. with Disabilities Fla., 608 F. App’x 740, 743

 (11th Cir. 2015) (quoting Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004)).

 However, “[m]ere temporal proximity, without more. . . must be ‘very close.’” Id. (quoting

 Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)). For example,

 three to four months between the statutorily protected expression and the adverse

 employment action is insufficient to support an inference of causation. Id. “If there is a

 substantial delay between the protected expression and the adverse action in the

 absence of other evidence tending to show causation, the complaint of retaliation fails as

 a matter of law.” Higdon, 393 F.3d at 1220.

       Plaintiff made claims for workers’ compensation on October 27, 2015, and

 December 7, 2017. Plaintiff was terminated a year-and-a-half after her second workers’

 compensation claim. Such a large time gap is insufficient alone to establish a causal




                                             18
Case 6:19-cv-01657-WWB-GJK Document 45 Filed 03/08/21 Page 19 of 19 PageID 891




 connection between the workers’ compensation claim and the termination. See Jackson,

 608 F. App’x at 743; Thomas, 506 F.3d at 1364. Therefore, Defendant’s Motion as to

 Count VII will be granted.

 IV.   CONCLUSION

       In accordance with the foregoing, it is ORDERED and ADJUDGED as follows:

           1. Defendant’s Motion for Summary Judgment (Doc. 38) is GRANTED.

           2. Defendant’s Motion for Telephonic Status Conference (Doc. 41) is DENIED

              as moot.

           3. The trial status conference scheduled for March 9, 2021, is CANCELLED.

           4. The Clerk is directed to enter judgment in favor of Defendant and against

              Plaintiff, providing that Plaintiff shall take nothing on her claims against

              Defendant. Thereafter, the Clerk is directed to close the case.

       DONE AND ORDERED in Orlando, Florida on March 8, 2021.




 Copies furnished to:

 Counsel of Record




                                           19
